Citation Nr: 1429045	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions in July 2006, September 2007, and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Original claims for service connection for back and neck disorders were denied by the RO in the July 2006 and September 2007 rating decisions, respectively.  The claim to reopen service connection for hypertension was denied in the September 2007 rating decision, and the claim to reopen service connection for a right knee disorder was allowed in the October 2007 rating decision, which also denied the underlying claim for service connection. 

In July 2012, the Board reopened service connection for hypertension and a right knee disorder and remanded all four issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the July 2012 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current right knee osteoarthritis.

2.  The Veteran injured his right knee in service.

3.  Symptoms of right knee arthritis were continuous after service separation.

4.  The Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during active service.

5.  The Veteran has a current hypertension disorder.

6.  The Veteran's current hypertension disorder is related to service.

7.  The Veteran has current disabilities of arthritis, degenerative disc disease, and stenosis in both the cervical and lumbar spine.

8.  There was no injury of the neck or back in service.

9.  Symptoms of cervical or lumbar spine arthritis were not chronic in service.

10.  Symptoms of cervical or lumbar spine arthritis were not continuous after service separation.

11.  Neither cervical nor lumbar spine arthritis manifested to a compensable degree within one year following separation from service.

12.  The Veteran's current arthritis, degenerative disc disease, and stenosis in both the cervical and lumbar spine are not related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

3.  Cervical spine arthritis, degenerative disc disease, and stenosis were not incurred in service and may not be presumed to have incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Lumbar spine arthritis, degenerative disc disease, and stenosis were not incurred in service and may not be presumed to have incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In May 2006 and July 2007 letters, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  These notices contained information explaining how VA determines disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in the July 2006, September 2007, and October 2007 rating decisions.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration medical records, private medical opinions, Federal Aviation Administration (FAA) flight physicals, an appellate brief submitted by the representative, and lay statements submitted in support of the claims.

In addition, the Veteran was afforded VA examinations in January 2010 and August 2012.  After reviewing the findings provided in the January 2010 VA examination report, which clearly indicated that the full claims file was not available for review, the Board remanded the matter for a new VA examination and medical opinions to fully consider all facts and evidence in the record.  The August 2012 VA examination that followed reflects that the VA examiner reviewed the claims folder, interviewed the Veteran to receive a medical history and report of past and present symptomatology of the disorders, physically examined the Veteran, reported the relevant findings, and provided the requested opinions.  As the August 2012 VA examination report did not contain an opinion regarding the relationship between hypertension and herbicide exposure, the Board obtained an additional medical opinion in June 2014 to address that relationship.  In sum, the January 2010, August 2012, and June 2014 VA medical opinions are adequate to decide all the issues and are, therefore, adequate for deciding the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

In this case, osteoarthritis - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a), as does cardiovascular disease.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (noting that "osteoarthritis" may also be called "degenerative arthritis" or "degenerative joint disease").  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Knee Disorder

The Veteran asserts that an in-service right knee injury caused his right knee to deteriorate to its present condition.  See, e.g., October 2011 letter.  Specifically, the Veteran contends that current right knee arthritis is the result of a right knee ligament injury sustained during a football game at an Army base in Fort Huachuca, Arizona.  See id.

Initially, the Board finds that the Board has current right knee osteoarthritis.  The August 2012 VA examiner diagnosed right knee osteoarthritis after reviewing X-ray images and documenting a history of right knee replacement due to advanced arthritis.

The Board finds that the Veteran injured his right knee in service.  Service treatment records from October 1972 note treatment for a strained medial collateral ligament (MCL) in the right knee and possible torn meniscus in the right knee.  The injury was sustained while playing football during active duty.  In the March 1973 report of medical history, the Veteran described a history of "strained" knee ligaments; however, the November 1972 report of medical history includes a history of "torn" knee ligaments.  There is no indication in the record that magnetic resonance imaging (MRI) or similar testing was performed on the Veteran's right knee.  The Veteran has since described "a torn ACL which the Army talked me into not doing surgery, explaining that if something went wrong I might lose my flight physical."  See April 2006 letter.

The Board finds that symptoms of right knee osteoarthritis have been continuous since service separation.  Service treatment records include the June 1974 report of medical history at service separation.  In that report, the Veteran stated that he wanted his right knee evaluated further while also reporting a history of a "trick" or locked knee.  Although the June 1974 service separation examination of the same day reflects a normal clinical evaluation of the lower extremities, there is no indication in the record that the right knee was evaluated more closely in light of the Veteran's concerns stated on the report of medical history.  

A July 2009 letter from Dr. A.O. includes a review of the Veteran's right knee ligaments before right knee surgery in October 2003.  Dr. A.O. observed that the right knee was "worn, bone on bone and had marked various deformity in addition to bone spurs.  Surgical time was extended due to extensive scar tissue that had to be debrided."  The Veteran reported a history of "occasionally 'giving way' of his knee" for years after the football injury, which Dr. A.O. found to be "honest and credible."  In a previous May 2009 letter, Dr. A.O. described "substantial deterioration of the meniscus due to prolonged increased laxity associated with his ACL tear."

Although there is no indication that Dr. A.O. reviewed the Veteran's claims file, which does not include evidence of an ACL tear, the Board finds that the observations provided in the May and July 2009 letters are otherwise credible.  The letters note a "worn, bone on bone" knee joint and "substantial deterioration of the meniscus," which the Board finds consistent with the possible torn meniscus noted in the service treatment records.  The Veteran has provided a credible history of his right knee giving way for years after the in-service football injury, which Dr. A.O. stated was consistent with ligament damage.  The record does not include complaints or treatment for a right knee disorder until many years after the June 1974 report of medical history; however, there is no evidence of an intervening right knee ligament injury.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptoms of right ankle osteoarthritis were continuous since service separation.  Accordingly, the criteria for presumptive service connection for right knee osteoarthritis under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the Board is granting the claim for service connection for right knee osteoarthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

Service Connection for Hypertension

In the original June 2005 claim for service connection for hypertension, the Veteran asserted that his hypertension disorder is related to Agent Orange exposure in Vietnam.  See June 2005 VA Form 21-526.  The Veteran contends that his hypertension is related to Agent Orange exposure; specifically, that such exposure caused poor cardiovascular health which, in turn, lead to hypertension as a side effect of associated medication.  See id.; November 2009 Veteran letter.  The Veteran has also indicated that hypertension is a symptom of service-connected PTSD.  See id.

At the outset, the Board finds that the Veteran had "service in the Republic of Vietnam" and was exposed to herbicides during active service.  The Veteran's 
DD Form 214 lists overseas service in Vietnam and receipt of the Republic of Vietnam Campaign Medal and the Vietnam Service Medical with four Bronze Star Service Stars.  Based on this evidence of service in Vietnam, the Veteran is presumed to have been exposed to the potentially harmful herbicides during his service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii).

The Board next finds that the Veteran has a current hypertension disorder.  The January 2010 VA examination report includes a current diagnosis of hypertension that was first diagnosed in 1976.

Hypertension is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 
77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). 

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is at least in equipoise on the question of whether the current hypertension disorder is related to service.  In a June 2014 VA medical opinion, a VA physician opined that it was "at least as likely as not (50% or higher degree of probability) that the [Veteran's hypertension] was incurred due to exposure to Agent Orange, although this is likely not the only cause of [the hypertension disorder]."  The VA physician's opinion weighed several factors including the "resistant" and "labile" labels attached to the hypertension diagnoses found in the record; the drug regimen prescribed to the Veteran and his compliance therewith; the correlation between hypertension and the Veteran's other diagnoses, including renal parenchymal disease; medical literature concerning the effects of Agent Orange exposure; and the Institute of Medicine's 2012 edition of the Veterans and Agent Orange Update, which lists hypertension in the "Limited or Suggestive Evidence of Association" category.  The remaining evidence of record does not include any medical opinions that suggest the Veteran's hypertension is not related to Agent Orange exposure.  

For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the current hypertension disorder is related to service.  Accordingly, the criteria for direct service connection for hypertension under 38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the Board is granting the claim for service connection for hypertension on a direct theory of entitlement, the Board does not reach the theory of presumptive service connection under 38 C.F.R. § 3.303(b).

Service Connection for Neck and Back Disorders

The Veteran contends that he sustained permanent neck and back disorders as a result of an in-service plane crash.  See, e.g., September 2009 letter; April 2006 VA Form 21-4138.  Specifically, the Veteran asserts that present neck and back disorders were caused by a pair of accidents that include a 1971 plane crash and a 1973 motorcycle accident.  See id.

The Board finds that the Veteran has current disabilities of arthritis, degenerative disc disease, and stenosis in both the cervical and lumbar spine.  The August 2012 VA examiner provided these diagnoses after separately evaluating both the neck and low back with physical examination and X-ray imaging.

The Board finds that the weight of the evidence demonstrates that there was no in-service injury or disease of the neck or back.  As noted above, the Veteran contends that current neck and back disorders were caused by a pair of accidents that include a 1971 plane crash and a 1973 motorcycle accident.  See April 2006 VA Form 
21-4138.  A motorcycle accident in January 1973 is documented in service treatment records from January and February 1973, but these records do not show a neck or back injury.  The Veteran is competent to report on past accidents, as well as associated symptomatology.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Savage v. Gober, 10 Vet. App. 488, 497-98 (1997) (post-service testimony of an in-service fall that caused a limp since service competent, but requiring a medical nexus opinion to link the Veteran's arthritis to the fall).  However, the Board finds that the Veteran's statements regarding neck and back injuries in service are inconsistent with, and outweighed by, other lay and medical evidence, and not credible.

First, the service treatment records and other contemporaneous evidence regarding the symptomatology associated with the plane and motorcycle accidents are inconsistent with the Veteran's more recent statements to the contrary.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  Diagnoses from service orthopedic treatment include a fractured clavicle and fractured ribs; however, the neck was deemed "supple" and, other than pain in the right shoulder, physical examination of the back was within normal limits.  Similarly, a newspaper article and photographs indicate that the Veteran was in a plane crash in 1971; however, the newspaper article reports that the Veteran "escaped with minor scratches," and service treatment records do not reflect that the Veteran presented for treatment for any injuries associated with the crash.  A VA treatment record from August 2005 includes the Veteran's reported trauma history, which included a motorcycle incident with collar bone, shoulder blade, and rib injuries, and a 1970 plane crash with minor injuries.  No reference to the neck or back was included in the history that was reported by the Veteran for treatment purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Thus, although the evidence shows that the Veteran was involved in a January 1973 motorcycle accident and a 1971 plane crash, this same evidence does not show that the Veteran sustained neck or back injuries in either event.

Second, the service treatment records do not include any complaints, treatment or symptoms of a neck or back disorder or injury in service.  Service examinations from October 1971, November 1972, March 1973, and June 1974 all reflect normal clinical evaluation of the spine.  Similarly, the Veteran denied a history of recurrent back pain and did not report any history involving the back or neck in reports of medical history from November 1972, March 1973, and June 1974.  

The service treatment records, which appear to be complete, show that the Veteran was treated for other disorders in service, of which he did complain and seek treatment, though he did not report a neck or back injury or complain of a neck or back disorder or symptoms.  Such instances include the knee injury discussed above, and treatment for flu syndrome, an ear ache, and a right hand injury.  Similarly, the Veteran disclosed a history of broken bones, a "tricked" or locked knee, and adverse reaction to serum, drug or medicine on several reports of medical history, but never mentioned a history involving a neck or back injury or disorder.  As a result, the absence of any in-service complaint, finding, or reference to a neck or back injury is one factor that weighs against finding an in-service neck or back injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).   

In addition, the Veteran's statements asserting neck and back injuries related to the plane and motorcycle accidents were made several years after service and in relation to the claims for service connection for neck and back disorders.  Given the absence of contemporaneous treatment for neck and back injuries or symptoms at the time of the accidents, or during treatment for other ailments in service, the Veteran's more recent assertions to the contrary are less credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Thus, on review of all the evidence, lay and medical, the evidence is against finding that there was an injury or disease of the neck or back in service. 

In this context, the Board finds that symptoms of cervical or lumbar spine arthritis were not chronic in service.  As noted above, service treatment records do not include any complaint, finding, or reference to treatment for a neck or back injury or disease.  The Veteran has not asserted that symptoms of cervical or lumbar spine arthritis were chronic in service.  Thus, on review of the evidence, lay and medical, the weight of the evidence is against finding that symptoms of cervical or lumbar spine arthritis were chronic in service.

Similarly, the Board finds that symptoms of cervical or lumbar spine arthritis were not continuous after service separation.  Records from the Social Security Administration reflect that the Veteran sought disability benefits for hypertension in 1995, but did not list treatment for any back or neck ailments for the period dating back to 1990.  Flight physicals administered by FAA in February 1986, August 1988, February 1989, February 1990, February 1991 August 1992, August 1993, December 1993, May 1994, and November 1994 all indicate normal clinical evaluation of the spine.  

Private treatment records are similarly unremarkable for symptoms of a neck or back disorder that relates back to service.  Private treatment records show that the Veteran presented for treatment of back pain following a fall in December 1994.  No prior history relating to a back disorder was reported at the time.  In November 1997, the Veteran was treated for low back pain following a muscle strain incurred by lifting a dirt bike into the back of his truck.  No prior history relating to a back disorder was reported at the time.  In October 2000, the Veteran was seen by 
Dr. J.M. for back pain that began when he twisted his upper body and neck while doing logging work.  Although earlier injuries or dates were not noted, Dr. J.M. recorded that the Veteran "has had multiple [orthopedic] injuries related to his active lifestyle."  Thus, the Veteran has a history of back injuries after service, and the evidence does not demonstrate that symptoms of a neck or back disorder have been continuous since service separation in January 1974.  For these reasons, the Board finds that symptoms of cervical or lumbar spine arthritis were not continuous after service separation.

Within this same context, the Board finds that neither cervical nor lumbar spine arthritis manifested to a compensable degree within one year following separation from service.  As discussed above, there are no documented symptoms of cervical or lumbar spine arthritis for several years after service.

As the evidence shows no chronic symptoms of cervical or lumbar spine arthritis in service, continuous symptoms of cervical or lumbar spine arthritis after service separation, or manifestation of either cervical or lumbar spine arthritis to a compensable degree within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis for either cervical or lumbar spine arthritis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable here as the preponderance of the evidence is against this theory of the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Regarding the theory of direct service connection, the weight of the evidence is against finding that the current neck and back disorders are related to service.  In addition to the evidence discussed above, the medical evidence includes conflicting medical opinions on the question of whether the current neck and back disorders are related to service.  After examining the Veteran and reviewing the claims file, the August 2012 VA examiner opined that it is less likely than not that the Veteran's current neck and back disorders were incurred in or caused by either the 1973 motorcycle accident or the 1971 plane crash.  The rationale considers the absence of complaints of neck or back pain following those accidents, no physical examination findings of a neck or back disorder, and a normal evaluation of the spine on the June 1974 service separation examination.  The VA examiner stated that there was no evidence to link current neck or back disorders to service.

In contrast, the Veteran has submitted private medical opinions from Dr. A.O., 
Dr. T.R., and Dr. L.C., a chiropractor who served with the Veteran, opining that current back and neck disorders are related to the 1971 plane crash and 1973 motorcycle accident in service.  However, these opinions do not reflect reliance on an accurate history, but are based on a partially inaccurate history of in-service neck and back injuries as provided by the Veteran.  The Board will not discount the history simply because it is from the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).   Instead, the history is inaccurate by factually assuming in-service neck or back "injuries," that the weight of the evidence demonstrates did not occur, and by omission of significant facts such as a post-service fall resulting in back pain (1994), a post-service back strain injury while lifting a dirt bike (1997), and a post-service neck injury during logging work (2000).  Because of these material factual inaccuracies, these medical opinions are not probative as to whether the neck and back disorders are related to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Thus, because the August 2012 VA medical opinion is based on an accurate factual history, including as derived from the Veteran's claims file, and the private medical opinions are based on the inaccurate factual assumption of neck and back injuries sustained in the 1973 motorcycle accident and 1971 plane crash that are not reflected in the medical evidence of record, the Board attributes more weight to the August 2012 VA opinion.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that current arthritis, degenerative disc disease, and stenosis in both the cervical and lumbar spine are related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee osteoarthritis is granted.

Service connection for hypertension is granted. 

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


